DETAILED ACTION
This final Office action is responsive to amendments filed December 23rd, 2021. Claims 1, 8-10, 13, and 17-19 have been amended. Claims 2-5 and 11-14 have been cancelled. Claims 1, 6-10, and 15-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under the benefit of United States Provisional Application Serial No. 62/886,607, filed on August 14th, 2019. 

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by using an increase trend to improve the field of bid pricing (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
With regard to the limitations of claims 1-19, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant’s arguments, see page 6, filed 12/23/21, with respect to claim 13 have been fully considered and are persuasive.  The objection of 9/28/21 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 101 filed 12/23/21 have been fully considered but they are not persuasive. 
On pages 6-7 of the provided remarks, Applicant argues that the present claims are directed to statutory subject matter. Beginning on page 6, regarding Step 2A Prong 2 analysis, Applicant argues, “the claims each impose different meaningful limits. Applicant noes that the independent claim have been amended to include the limitations of cancelled claims 2-5 (and 11-14) as well as a notification step from claims 8 and 17. Thus, the claims recite an improvement to the field of bid pricing. Specifically, the use of an increase trend.” Examiner respectfully disagrees and asserts that the above argument by Applicant does not include which limitations are believed to present improvements to the field of bid pricing. The limitations of claims 2-5 (and 11-14) are directed to extracting data from at least one financial institution data stream; aggregating the data; and sending a 
Applicant continues on page 6 to argue regarding Step 2A Prong 2 analysis, “The steps recited in revised claim 1 allow for a novel method of determining a bid price estimation based on historical bid prices trends, and sending a notification of that bid price.” Examiner respectfully disagrees and asserts similar to the above paragraph that the ability to send a notification of a bid price to a user does not account for an additional element that integrate the judicial exception (e.g. abstract idea) into a practical application 
On page 7 of the provided remarks, Applicant argues, “the claims do not preclude the use of other types of bid estimation systems. Thus the current claims cannot be seen as monopolizing bid pricing generally.” Examiner respectfully disagrees and asserts that per the 2019 PEG, “the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Therefore, the claimed bid estimation system is not considered to improve the current technology thus the claim as a whole does not integrate [the] judicial exception into a practical application [that] will 
Continuing on page 7, regarding Step 2B analysis, Applicant argues that the claims provide significantly more than the judicial exception. Specifically, Applicant argues, “One advantage to the present claims is that the bid price estimation factors in historical price increase trends which leaves to a better bid price. This additional step is substantially more than conventional bid price estimation.” Examiner respectfully disagrees and asserts that per the 2019 PEG, Step 2B analysis should include why “the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B). For instance, when the examiner has concluded that certain claim elements recite well-understood, routine, conventional activity in the relevant field, the examiner must expressly support such a rejection in writing with one of the four options specified in Section IIIA of the Berkheimer Memorandum.” As noted in the previous rejection, the additional elements “merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0045-0049 and Figures 1 and 25. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment.” Regarding the amended claim limitations, as previously stated the “extract said data from at least one financial institution data stream “ and “sending a notification to the user of the bid price for the available limited-
Applicant's arguments regarding claim rejections under 35 USC 103 filed 10/23/21 have been fully considered but they are not persuasive. 
On pages 7-8 of the provided remarks, Applicant argues that the amended claim limitations overcome the cited prior art. Specifically Applicant argues, “while Vasta teaches providing a bid price “within a confidence interval”, this is not the same as providing “a current price added to an increase price trend.” Applicant notes that the present application at paragraph 0034 teaches that a bid price may be “(current price + increase trend) +/- confidence interval”. I.e., the “confidence interval” is different than an 

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  the claims depend from cancelled claim 5 which is a typographical error that should depend from independent claim 1.  Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  the claims depend from cancelled claim 14 which is a typographical error that should depend from independent claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 10 (method), and 19 (non-transitory computer-readable medium) and dependent claims 6-9 and 15-18, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 9 is directed to a method (i.e. process), and claim 19 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward pre-processing data pertaining to at least one limited-supply product or service by: extracting said data from  and aggregating said data; providing, by at least one processor, a demand-side user interface offering at least one limited-supply product or service; determining, by the at least one processor, a bid price for user to offer for the at least one limited-supply product or service, the bid price comprising a current price added to an increase price trend; matching, by the at least one processor, the user with the at least one limited-supply product or service, and sending a notification to the user of the bid price for the available limited-supply product or service (Organizing Human Activity & Mental Process & Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are offering at least one limited-supply product or service to a user and determining a bid price for a user to offer for the at least one limited-supply product or service and then matching the user to the limited-supply product or service, which is commercial interactions in the form of sales activities. The Applicant’s claimed limitations are matching users to determined bids of limited-supply products or services, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are pre-processing data pertaining to at least one limited-supply product or service; determining a bid price for a user to offer for the at least one limited-supply product or service; and matching the user to the limited-supply product or service, which is a function of the human mind in the form of 
Dependent claims 6-7 and 15-16 are directed toward the bid price comprises: a lower bid price range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval; and the confidence interval comprises a Z-value factored by a standard deviation of historical rental prices (Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05).  The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concepts because the claimed limitations are determining a bid price by plus/less a confidence interval; and determining a confidence interval by a Z-score factored by a standard deviation, which are Mathematical Concepts specifically Mathematical Calculations. The Applicant’s claimed limitations are determining bids prices and confidence intervals, which is directed towards the abstract idea of Mathematical Concepts.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “extracting said data from at least one financial institution data stream based 
In addition, dependent claims 6-9 and 15-18 further narrow the abstract idea and dependent claims 8-9 and 17-18 additionally recite “receiving information regarding an available limited-supply product or service”, “receiving information regarding an available rental property in the location area”, and “sending a notification to the user of the bid price for the available rental property in the location area” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant 
The claimed “A system comprising at least one processor and a memory storing instructions which when executed by the at least one processor configure the at least one processor to; a demand-side user interface; computer; A non-transitory computer-readable medium having instructions thereon which, when executed by a processor” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10 & 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (U.S 2016/0379299 A1) in view of Vasta (U.S 2020/0342524 A1), which has a priority date of 4/29/19 from Provisional Application 62/839,934.
Claims 1, 10, and 19
Regarding Claim 1, Alizadeh discloses the following:
A system comprising at least one processor and a memory storing instructions which when executed by the at least one processor configure the at least one processor to [see at least Paragraph 0072 for reference to system containing a data processing component and these components may be implemented as specialized hardware units within an overall processor-based machine, or they may be implemented as separate pieces of equipment including processing hardware, data storage hardware, communication hardware, and document delivery or printing hardware; Paragraph 0102 for reference to the components of the system architecture be implemented as specialized hardware units within an overall processor based machine, or they may be implemented as separate pieces of equipment including processing hardware, data storage hardware, communication hardware, and document delivery or printing hardware; Figure 2 
pre-process data pertaining to the at least one limited-supply product or service [see at least Paragraph 0051 for reference to the matching unit yielding a sorted listing for each tenant that ranks the properties in order of their suitability for a given property or rental arrangement; Paragraph 0064 for reference to an automated process for generating the rental property information listing in which photography, video, floor plans and other multimedia data can be collected by the same entity or a vendor of the system manager/operator]
extract said data based  on at least one of: a periodic transaction amount; or a location associated with the limited-supply product or service; and aggregate said data [see at least Paragraph 0050 for reference to prospective tenants being chosen for their attributes that make them suitable tenants for the available properties which includes a tenants income and overall and particular financial condition, their lease price ranges, their demographics, their stated interests in properties, pet ownership, length of intended tenancies, and other factors; Paragraph 0051 for reference to the matching unit yielding a sorted listing for each tenant that ranks the properties in order of their suitability for a given property or rental arrangement; Paragraph 0059 for reference to the system being generalized and scaled to accommodate a plurality of geographic locations; Paragraph 0064 
provide a demand-side user interface offering at least one limited-supply product or service [see at least Paragraph 0107 for reference to the user interface that provides the tenant with a dashboard of properties of interest in which the tenant can add properties to a watch list for convenience or future reference such as to monitor the application and/or offer deadlines for those properties; Figures 28-31 for reference to the user interface of both the landlord and the tenant] 
match the user with the at least one limited-supply product or service [see at least Paragraph 0051 for reference to the system including a matching unit that processes the refined tenant applications and the property listing according to a preferred or optimized ranking and eventual matching that best places the tenants into the most suitable rental property; Paragraph 0075 for reference to the matching component of the system determining if multiple tenants are seeking to rent a same property and if each prospective tenant is interested in a different 
While Alizadeh discloses the limitations above, it does not disclose extracting saif data from at least one financial institution data stream; determining a bid price for a user to offer for the at least one limited-supply product or service; sending a notification to the user of the bid price for the available limited-supply product or service.
However, Vasta discloses the following,
the at least one processor is configured to: extract said data from at least one financial institution data stream [see at least Paragraph 0032 (Page 1 of Provisional) for reference to the strategic pricing subsystem taking the marking pricing and applying strategic adjustments that reflect an organizations tendencies, incentives, and biases; Paragraph 0033 (Page 2 of Provisional) for reference to the competitor analysis breaking down how the competitors will be judged by the customer including past projects, recent bid wins and losses, press releases, job postings, changes in leadership, financial filings, and corporate conference calls; Paragraph 0051 (Page 6 of Provisional) for reference to the system providing a real-time Monte Carlo analysis of each offering’s Market Price and throughout the Price to Win system; Paragraph 0103 (Page 18 Paragraph 5 of the Provisional) for 
determine a bid price for a user to offer for the at least one limited-supply product or service, wherein the bid price comprises a current price added to an increase price trend [see at least Paragraph 0034 (Page 2 second bullet of Provisional) for reference to the price-to-win system aggregating the market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval; Paragraph 0042 (Page 4 second paragraph of Provisional) for reference to the system laying out the risk, upside and probability of win (confidence interval) for a specific bid price; Paragraph 0072-0073 (Page 12 first paragraph of Provisional) for reference to the price-to-win system determining for any given bid amount that there is a probability that the bidder will win the competition; Figure 6 (Image found on various pages of the Provisional listed as “Price to Win”) and related text regarding item 240 ‘price-to-win system’]
send a notification to the user of the bid price for the available limited-supply product or service [see at least Paragraph 0077 (Page 13 of the Provisional) for reference to the system leaving it up to the user to determine the final bid amount but the TruPredict system allowing a unified platform in which to compare these disparate scenarios; Paragraph 0118 (Page 23 of the Provisional) for reference to the graphical representation illustrated in Fig. 12 indicating that a bid of $ 147,753,205 would be expected to win 85.1 % of the time] 

Claims 6 and 15
While the combination of Alizadeh and Vasta disclose the limitations above, Alizadeh does not disclose the bid price comprising: a lower bid price range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval.
Regarding Claim 6, Vasta discloses the following:
the bid price comprises: a lower bid price range based on the bid price less a confidence interval; and a higher bid price range based on the bid price plus the confidence interval [see at least Paragraph 0042 for reference to the price-to-win system laying out a range of likely bids for each competitors offering such that as an organization's bid price is lowered , the likelihood of winning the competition will increase, but potential profits will decrease and conversely as an organization's bid price is increased, the likelihood of winning the competition decreases, but the profits that will be produced will increase; Paragraph 0051 for reference to each line item being independently estimated a multitude of times aggregated across any contract groupings and summed up to calculate the full range of outcomes in the market price]

Claims 8 and 17
While the combination of Alizadeh and Vasta disclose the limitations above, regarding Claim 8, Alizadeh discloses the following:
the at least one processor is configured to: register a user interested in the at least one limited-supply product or service [see at least Paragraph 0049 for reference to the rental property information being accessible to persons interested in the properties; Paragraph 0050 for reference to prospective tenants being chosen for their attributes that make them suitable tenants for the available properties including their stated interest in properties; Paragraph 0085 for reference to a stable set of pairings associating available rental properties and interested applicant tenants] 
receive information regarding an available limited-supply product or service [see at least Paragraph 0049 for reference to rental property information including basic data about the respective properties such as overall square footage, number of rooms, amenities, location as well as photographs, videos or other media files representing the described properties; Paragraph 0049 for reference to the rental property information being formatted and stored in a listing which is accessible to 
While Alizabeh discloses the limitations above, it does not disclose generating a bid price for the available limited-supply product or service.
However, Vasta discloses the following:
generate a bid price for the available limited-supply product or service [see at least Paragraph 0034 (Page 2 second bullet of Provisional) for reference to the price-to-win system aggregating the market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval; Paragraph 0042 (Page 4 second paragraph of Provisional) for reference to the system laying out the risk, upside and probability of win (confidence interval) for a specific bid price; Paragraph 0072-0073 (Page 12 first paragraph of Provisional) for reference to the price-to-win system determining for any given bid amount that there is a probability that the bidder will win the competition; Figure 6 (Image found on various pages of the Provisional listed as “Price to Win”) and related text regarding item 240 ‘price-to-win system’]
Before the effective filing date it would be obvious to one of ordinary skill in the art to modify the mortgage system of Alizadeh to include the bid price determination of Vasta. Doing so would allow for more informed bids, faster win strategy development, more understanding of your competition and ultimately, a higher probability of winning competitive bids, as stated by Vasta (Paragraph 0107 and Page 19 of Provisional).

While the combination of Alizadeh and Vasta disclose the limitations above, regarding Claim 9, Alizadeh discloses the following:
the at least one processor is configured to: register a user interested in a rental property in a location area [see at least Paragraph 0049 for reference to the rental property information being accessible to persons interested in the properties; Paragraph 0050 for reference to prospective tenants being chosen for their attributes that make them suitable tenants for the available properties including their stated interest in properties; Paragraph 0059 for reference to the system being generalized and scaled to accommodate a plurality of geographic locations; Paragraph 0085 for reference to a stable set of pairings associating available rental properties and interested applicant tenants] 
receive information regarding an available rental property in the location area
send a notification to the user of the available rental property in the location area [see at least Paragraph 0056 for reference to the applicants for a rental property being notified of the results of processing that generates an electronic notification message, an app or similar modality]
While Alizabeh discloses the limitations above, it does not disclose generating a bid price for the available limited-supply product or service or wherein to send the notification to the user of the bid price comprises, the at least one processor is configured to send a notification to the user of the bid price.
However, Vasta discloses the following:
generate a bid price for the available rental property in the location area [[see at least Paragraph 0034 (Page 2 second bullet of Provisional) for reference to the price-to-win system aggregating the market pricing, strategic pricing, and the competitor evaluation to product a bid price for the offering within a confidence interval; Paragraph 0042 (Page 4 second paragraph of Provisional) for reference to the system laying out the risk, upside and probability of win (confidence interval) for a specific bid price; Paragraph 0072-0073 (Page 12 first paragraph of Provisional) for reference to the price-to-win system determining for any given bid amount that there is a probability that the bidder will win the competition; Figure 6 (Image found on various pages of the Provisional listed as “Price to Win”) and related text regarding item 240 ‘price-to-win system’]
wherein to send the notification to the user of the bid price comprises, the at least one processor is configured to send a notification to the user of the bid price [see at least Paragraph 0077 (Page 13 of the Provisional) for reference to the system 
Before the effective filing date it would be obvious to one of ordinary skill in the art to modify the mortgage system of Alizadeh to include the bid price determination of Vasta. Doing so would allow for more informed bids, faster win strategy development, more understanding of your competition and ultimately, a higher probability of winning competitive bids, as stated by Vasta (Paragraph 0107 and Page 19 of Provisional).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh (U.S 2016/0379299 A1) in view of Vasta (U.S 2020/0342524 A1), as applied in claims 6 and 15, in view of Hanowell (U.S 2018/0342023 A1).
Claims 7 and 16
While the combination of Alizadeh and Vasta disclose the limitations above, they do not disclose the confidence interval comprises a Z-value factored by a standard deviation of historical rental prices.
Regarding Claim 7, Hanowell discloses the following:
the confidence interval comprises a Z-value factored by a standard deviation of historical rental prices [see at least Paragraph 0036 for reference to the cost index predicting probabilities based on current and historical data; Paragraph 0044 for reference to the system establishing a confidence level with regard to where the data fits within a distribution, for example, the confidence level is expressed in 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the confidence interval calculation of Vasta to include the factoring by a standard deviation of historical rental prices of Hanowell. Analyzing the assembled data for deviation from one or more confidence levels and culling data that is deemed to be outlier data results in a more robust assembly of data about specialty properties in more useful indexes, as stated by Hanowell (Paragraph 0016). 

Claims 10-19 are rejected for similar reasons as stated in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE

Humpheries et al.
Automatically determining market rental rates for properties
US 2013/0275252 A1
Martin et al.
System and Method for Managing a Vacation Property Exchange Network
US 2018/0322597 A1
Sher, Robert
DECENTRALIZED CRYTOGRAPHIC REAL ESTATE TRANSACTION ASSISTANCE SYSTEM AND METHOD


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.E.G./Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683